Citation Nr: 1624367	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-11 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for periodontal disease for compensation purposes.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to September 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina. 

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional evidence consisting of statements from his periodontist was received in April 2016.  This evidence was accompanied by a written waiver for its initial consideration by the RO.

As reflected in the February 2013 Statement of the Case (SOC), service connection for periodontal disease for compensation purposes remained denied.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the Veterans Health Administration (VHA) adjudicates the claim for outpatient treatment.  As the immediate matter regarding the claimed dental disorder (periodontal disease) stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment has not yet been adjudicated (as noted in the SOC, it has been referred to the nearest VA Medical Center (VAMC) for consideration of eligibility for dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran does not have a dental disability for which compensation may be authorized.

2.  In an unappealed August 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus, based essentially on a finding that there was no evidence of such disability being incurred in or caused by service or manifest to a compensable degree within one year of separation from service.

3.  Evidence received since the August 2006 rating decision pertaining to the claim of service connection for diabetes mellitus is cumulative and redundant, and not new.


CONCLUSIONS OF LAW

1.  Service connection for a dental disability, claimed as periodontal disease, for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 1712 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 4.150, Diagnostic Codes 9900-9916 (2015). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks compensation for periodontal disease.  He contends (and the evidence shows) that he was treated for periodontal disease in service which has persisted (and resulted in loss of teeth).  

The dental conditions for which service connected compensation benefits are available are set under 38 C.F.R. § 4.150.  Those disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Here, the Veteran has not alleged, nor does the record show, that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or that a disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  As a result, the Veteran is not entitled to compensable service connection for a dental disability claimed as periodontal disease because periodontal disease is not a disability recognized for service connection purposes.  Specifically, periodontal disease may not be considered service connected for compensation purposes.  38 C.F.R. § 3.381(b).  Therefore, service connection for periodontal disease for compensation purposes is denied.

The Veteran has not presented any competent evidence that he has a compensable dental disability.  He is a layperson and lacks competence to establish he has such disability by his own opinion.  He does not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board finds that the Veteran does not have a dental disorder that is eligible for service connection for compensation purposes and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Petition to Reopen

The RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus in August 2006.  He did not appeal that claim or submit new and material evidence within one year; the August 2006 is therefore final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, at the time of the previous final denial, the Veteran contended that he had high blood sugar levels and was treated for boarderline diabetes in service.  VA treatment records showed that he sought evaluation for diabetes risk and was initially diagnosed with diabetes mellitus in June 2001.  

Since the last final denial, the Veteran has stated that his diabetes mellitus is secondary to (aggravated by) his periodontal disease, a theory of entitlement (nexus) not suggested at the time of the August 2006 rating decision.  In support of this contention, the Veteran as submitted letters from his periodontist which note treatment for periodontal disease in service based on a review of the Veteran's service dental treatment records and include the opinion that his "uncontrolled diabetic condition is a result of his periodontal disease."  See letters dated July 30, 2009; October 29, 2009; March 7, 2016 and March 24, 2016.  However, as noted above, service connection for periodontal disease for compensation purposes is denied.  Accordingly, although the evidence added to the record since the August 2006 rating decision presents a new (secondary service connection) theory of entitlement; inasmuch as service connection for periodontal disease is not established, this evidence does not raise a reasonable possibility of substantiating the claim and is not material. 

Based on the foregoing, the Board finds that new and material evidence has not been received, and the claim of service connection for diabetes mellitus may not be reopened.



ORDER

The appeal seeking service connection for periodontal disease for compensation purposes is denied.

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for diabetes mellitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


